Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 1, 2022 has been entered. Claims 1-9 and 19-25 remain pending in the application.  
New Matter Objection
The amendment filed 02/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:	
In claim 1, line 7, Applicant adds amended claimed languages of “activating the resin of the composite laminate” which are not supported by the disclosure of Applicant.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-9, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Wu et al. (Multi-shape active composites by 3D printing of digital shape memory polymers, Nature, Published on 13 April, 2016). 
Regarding claim 1, Wu discloses that, as illustrated in Fig. 2, a method for four-dimensional printing of a composite structure, the method comprising: 
obtaining a composite layer arrangement for forming a composite laminate having a substantially flat profile (as shown in Fig. 2b (original shape)); 
depositing a plurality of composite layers according to the composite layer arrangement to form the composite laminate, each one of the plurality of composite layers comprising longitudinal fibers (as shown in Fig. 2a (pink color for fiber 1; green color for fiber 2; gray color for matrix (resin))) and resin consolidated to one another, at least two of the composite layers being different from one another (as shown in Fig. 2a); and 
activating the resin of the composite laminate to produce the composite structure comprising at least one curvature (as shown in Figs. 2c to 2f (based on different temperatures applied)).
Regarding claim 2, Wu discloses that, as illustrated in Fig. 2, wherein activating the composite laminate comprises:
heating the composite laminate to a first temperature (for example, at 30˚ C. in Fig. 2e); and  
cooling the composite laminate from the first temperature to a second temperature to produce the composite structure comprising at least one curvature (for example, at 0˚ C. in Fig. 2c).
Regarding claims 3 and 6, Wu discloses that obtaining the composite layer arrangement comprises: 
generating a model of the composite laminate (page 8, lines 1-8 from bottom (Theoretical model for the deformation behavior of the PAC strip) and pages 9 and 10); 
determining a reconfiguration of the composite laminate that is expected to occur when the composite laminate corresponding to the model is activated to produce the three-dimensional composite structure (for example, the deformation behavior of the active “wave” shape when heated to a temperature of 70˚ C. as shown in Figs. 7b-e); and 
generating the composite layer arrangement based on the reconfiguration (for example, the shape as shown in Fig. 7e).
It is understandable that, for example, as shown in Fig. 7c, a radius of curvature of the composite laminate that is expected to occur when the composite laminate corresponding to the model is activated (related to claim 6).
Regarding claims 4-5 and 7, Wu discloses that, as illustrated in Figs. 8a-e, in the method, generating the model of the composite laminate comprises modeling a shrinkage of resin used in the plurality of composite layers and modeling coefficients of thermal contraction of the plurality of composite layers and determining the reconfiguration based on a shrinkage of the resin used in the plurality of composite layers and on a difference in coefficients of thermal contraction of each layer of the plurality of composite layers (page 8, lines 1-8 from bottom (Theoretical model for the deformation behavior of the PAC strip) and pages 9 and 10; It is understandable that Wu discloses that, in our model, the composite contains two layers and both layers contain fibers and matrix and in the cooling step (i.e., for shrinkage), the temperature decreases from TH to TL during time period from t1 and t2. The thermal deformation during this procedure is listed in Equation (2) (as shown in page 9), where α is the thermal expansion coefficient and λThermal is the deformation due to the thermal expansion (or contraction) (thus, in the model of Wu, the thermal expansion coefficients of both fibers and matrix are considered to calculate the deformations of the two layers for their expansions and contractions (or shrinkages)).
Regarding claims 8-9, Wu discloses that, in the method, determining the reconfiguration comprises determining the reconfiguration due to heating of the composite laminate to the first temperature and cooling of the composite structure to the second temperature and determining the reconfiguration based on a temperature difference between the first temperature and the second temperature (page 5, lines 9-11 (in Printing self-folding and self-opening structures); (for example) The structure is stretched with a strain of 8% at 70˚ C. then cooled to 0˚ C. After releasing at the low temperature, the sample bends slightly with a small curvature, as shown in Fig. 5c).
Regarding claims 21-22, Wu discloses that, as illustrated in Fig. 6a-e, the fiber orientation of at least one of the composite layers (for example, pink color) is different from the fiber orientation of another one of the composite layers (for example, green color). Thus, these two layers of composite materials have different orientation of fibers (as shown in Fig. 6a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Multi-shape active composites by 3D printing of digital shape memory polymers, Nature, Published on 13 April, 2016) as applied to claim 1 above, further in view of Porter (US 2003/0104738).
Regarding claims 19-20, Wu does not explicitly disclose the resin is provided in the form of thermoset resin from partially cured to fully cured. In the same field of endeavor, laminate, Porter discloses that, as illustrated in Figs. 1-2, the core layer 20 is preferably sandwiched between the pair of resin-impregnated, fiber-containing layers 10 and 30 to form an integral composite, or layered with a resin-impregnated, fiber-containing layer to form a two-layered structure. … Alternatively, the layers 10, 20 and 30 could be prepared with layers of B-stage thermosetting composites which are laid up and cured together ([0034]). 
Thus, Porter discloses that the thermoset resin from partially cured (B-stage) to fully cured. Porter realizes that doing so would be possible to improve core’s 20 ability to absorb energy from externally applied forces ([0033], lines 1-4 from bottom). The claimed thermoset resin is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with thermoset resin from partially cured (B-stage) to cully cured from Porter itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Porter to provide that the resin is provided in the form of thermoset resin from partially cured to fully cured. Doing so would be possible to improve upon the existing design structures to minimize failures associated with shear, bearing, cutting and impact forces, as recognized by Porter ([0007]).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Multi-shape active composites by 3D printing of digital shape memory polymers, Nature, Published on 13 April, 2016) in view of Porter (US 2003/0104738).
Regarding claims 23-25, Wu discloses that, as illustrated in Fig. 2, a method for four-dimensional printing of a composite structure, the method comprising: 
obtaining a composite layer arrangement for forming a composite laminate having a substantially flat profile (as shown in Fig. 2b (original shape)); 
depositing a plurality of composite layers according to the composite layer arrangement to form the composite laminate, each one of the plurality of composite layers comprising longitudinal fibers (as shown in Fig. 2a (pink color for fiber 1; green color for fiber 2; gray color for matrix (resin))) and resin consolidated to one another, at least two of the composite layers being different from one another (as shown in Fig. 2a); and 
activating the resin of the composite laminate to produce the composite structure comprising at least one curvature (as shown in Figs. 2c to 2f (based on different temperatures applied)).
Wu discloses activating the resin of the composite laminate to produce the composite structure comprising at least one curvature (i.e. a variety of different external stimuli can be used to cause shape transformation (forming a curvature as shown in Fig. 1). Typically, these external stimuli can also cause expansion or contraction in response to temperature changes (for example, as shown in Fig. 2a-e based on different temperatures).
However, Wu does not explicitly disclose that the plurality of composite layers being composite layers having fibers being pre-impregnated with partially cured thermoset resin. In the same field of endeavor, laminate, Porter discloses that, as illustrated in Figs. 1-2, the core layer 20 is preferably sandwiched between the pair of resin-impregnated, fiber-containing layers 10 and 30 to form an integral composite, or layered with a resin-impregnated, fiber-containing layer to form a two-layered structure. … Alternatively, the layers 10, 20 and 30 could be prepared with layers of B-stage thermosetting composites which are laid up and cured together (related to claim 25) ([0034]). Porter discloses that, as illustrated in Fig. 2, the orientations of fibrous reinforcement 15, 25 and 35 are different from each other. Porter discloses that, as illustrated in Fig. 3, the multiple layers of pre-preg composites may have different thicknesses (related to claim 24).
Thus, Porter discloses that the thermoset resin from partially cured (B-stage) to fully cured. Porter realizes that doing so would be possible to improve core’s 20 ability to absorb energy from externally applied forces ([0033], lines 1-4 from bottom). The claimed thermoset resin is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with thermoset resin from partially cured (B-stage) to fully cured from Porter itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Porter to provide that the resin is provided in the form of thermoset resin from partially cured to fully cured. Doing so would be possible to improve upon the existing design structures to minimize failures associated with shear, bearing, cutting and impact forces, as recognized by Porter ([0007]).
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered. 
In response to applicant’s arguments that the “added material” of Tibbits was not a layer of composite material, it is not persuasive. In the office action, the Examiner does not say the added material in the teachings of Tibbits is a composite material.  
The Examiner is relying on the combination from (for example, Buller (US10065270)) 3D printing to deposit more layers of composite materials to the substrate. For further consideration, the updated reference of Lewis et al. (US 2018/0251649) is introduced to address depositing multiple layers of composite materials on the substrate.  
Regarding arguments that Tibbits in fact refer to one or more type of fibers, as there is no mention of resin, not even once in all of Tibbits, it is not persuasive. Tibbits discloses the flexible, fibrous composite and the added material, as another example, in Fig. 3A, a flexible, fibrous composite that is a hybrid of carbon fiber and high molecular weight polypropylene was used as a substrate for nylon as an added material (col. 11, line 67 and col. 12, lines 1-8). Here, high molecular weight polypropylene in the hybrid (i.e., the substrate) can be considered as a resin in the composite.
Regarding arguments that Lewis fails to disclose to stack composite layers on one another and in practice voids would still exist between the composite filaments, it is not persuasive. As Applicant admitted, the composite filaments 104 and 106 of Fig. 2A are called the first and second layers. Lewis discloses that, after deposition, the filaments 102 of the first and second layers 104, 106 may be hydrated. The filaments 102 swell in size ([0029], lines 13-15). Due to the swelling, some or all of the spaces 118 between the as-deposited filaments 102 may be filled in after hydration ([0029], lines 1-5 from bottom). 
Regarding arguments that nowhere does Tibbits teach to stack a first layer of added material to a second layer of added material, it is not persuasive. Tibbits discloses that, in one embodiment, the added material is applied to the flexible, fibrous composite by additive manufacturing, also referred to as 3D printing (col. 12, lines 6-8 from bottom). Thus, via additive manufacturing, Tibbits discloses a plurality of added material can be applied to the flexible, fibrous composite. Further, the Examiner is relying on Lewis et al. (US 2018/0251649) to address depositing multiple layers of composite materials on the substrate.
Regarding arguments that Tibbits remains silent regarding the grains 130 of the added material having longitudinal fibers then the Examiner can’t rely on the characteristics of the “flexible, fibrous composite” to do so, it is not persuasive. Tibbits discloses that nylon can be as “added material” (col. 12, lines 10-19). Tibbits discloses that unique orientations of the grain of the added material relative to the axis of the flexible, fibrous substrate can yield different transformations upon exposure to an external stimulus (as illustrated in Figs. 2A-G) (col. 6, lines 32-35). For one of ordinary skilled in the art, longitudinal fibers of nylon (an added material) can be represented by the (oriented) grain (130) of the added material (for example, as shown in Figs. 2A-G).
For further consideration, the new reference of Wu is introduced in this office action.         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742